Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This action is in response to amendments submitted 6-28-2022. Claims 1-20  are pending. Claims 1, 4, 8, 11 and 18 have been amended.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards a method for touch authentication of multiple users of transaction card such as credit card, debit card, gift card, automated teller machine card, and reward card client loyalty card. The method  involves receiving a touch sequence as a user input by a transaction card having multiple sensors. A determination is made as to check that the touch sequence corresponds to a reference touch sequence by the transaction card. An operating mode associated with the touch sequence is initiated by the transaction card based on determining that the touch sequence corresponds to the reference touch sequence. The operating mode causes the transaction card to perform a particular function.

A rejection under 35 USC 101 rejection was pending in the previous rejection, and the examiner finds that the instant claims qualify as patent eligible subject matter per the 2019 Revised Patent Subject Matter Eligibility Guidance. The claims, though abstract, apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the rejection under 35 USC 101 is withdrawn via this action. Furthermore, the art rejection was withdrawn because the prior art of record, either individually or in combination, did not teach each and every element of the claims.

Furthermore, the prior art of record (US20170154180, Chatterton, in view of US20170213119, Bae, does not teach:
receiving, by a transaction card having one or more sensors, a touch sequence as a user input, wherein the touch sequence includes is based on a plurality of touch gestures, wherein the plurality of touch gestures includes one or more of: a touch to an edge of the transaction card, a touch to a back side of the transaction card, a simultaneous touch to a front side and the back side of the transaction card, a rocking touch of the transaction card, or a bending action of the transaction card, and wherein the plurality of touch gestures are recognized regardless of a particular orientation of the transaction card;
determining, by the transaction card, that the touch sequence corresponds to a reference touch sequence associated with a first user, wherein the reference touch sequence is of a plurality of reference touch sequences, stored on the transaction card, corresponding to respective users;
and initiating, by the transaction card, an operating mode associated with the touch sequence based on determining that the touch sequence corresponds to the reference touch sequence associated with the first user, wherein the operating mode causes the transaction card to perform a particular function associated with the first user, and wherein the transaction card is associated with a plurality of operating modes, including the operating mode, associated with the respective users.

For this reason, claims 1, 8 and 15 are deemed to be allowable over the prior art of record and their respective dependent claims are allowed by dependency on an allowed claim, the dependent claims being further limiting to the independent claims, definite and fully enabled by the Specification.

It appears that the instant invention is beyond the skill of one of ordinary skill in the art. Accordingly the invention would NOT have been obvious because one of ordinary skill could not have been expected to achieve it, NOR would they have been able to predict the results, and as such, they would have had no capability of expecting success.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record that is considered pertinent to applicants’ disclosure can be found on the attached PTO-892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert R. Niquette whose telephone number is 571-270-3613. The examiner can normally be reached on Monday through Friday, 5:30 AM to 1:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alex Kalinowski, can be reached at 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3691